                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION



JAMES ALDRIDGE, RELATOR,
on behalf of UNITED STATES OF AMERICA                                                 PLAINTIFF


V.                                               CIVIL ACTION NO. 1:16-CV-369 HTW-LRA


CORPORATE MANAGEMENT, INC., et al                                                 DEFENDANTS

                                              ORDER


        BEFORE THIS COURT is Plaintiffs’ motion for Partial Judgment as a Matter of Law.

Plaintiffs have filed their motion pursuant to Rule 50 of the Federal Rules of Civil Procedure.

By their motion, Plaintiffs contend that they are entitled to a judgment on the following three

matters: (1) Julie Cain’s compensation for consulting claimed and reimbursed by Medicare; (2)

Julie Cain’s director’s fees claimed and reimbursed by Medicare; and (3) the reasonableness of

Ted Cain’s salary claimed and reimbursed by Medicare for the entire relevant period. The

defense opposes all of these arguments.

          This court is persuaded to submit these claims to the jury; therefore, this court hereby

denies the Plaintiff’s motion. Even so, the court reserves to itself the power to revisit this matter

at a later date.

        SO ORDERED AND ADJUDGED, this the 23rd day of February, 2020.

                                               __s/ HENRY T. WINGATE_________________
                                               UNITED STATES DISTRICT COURT JUDGE




                                                      1
